      Case 2:20-cv-01051-KJM-DB Document 33 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5
 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM HOUSTON,                                  No. 2:20-cv-1051 DB P
12                       Plaintiff,
13           v.                                         ORDER
14    NGAI, et al.,
15                       Defendants.
16

17          Plaintiff is a former state prisoner proceeding in forma pauperis with a civil rights action

18   pursuant to 42 U.S.C. § 1983. Plaintiff claims that defendants failed to adequately respond to his

19   mental health issues in violation of the Eighth Amendment.

20          Presently before the court is defendants’ motion to modify the discovery and scheduling

21   order (DSO). (ECF No. 32.) In support of their motion defendants indicate that they need

22   additional time to depose plaintiff. Counsel for defendants indicates that he has had difficulty

23   contacting plaintiff since his release from custody. (ECF No. 32-2.) Good cause appearing, the

24   court will grant the motion.

25   ////

26   ////

27   ////

28   ////
                                                       1
      Case 2:20-cv-01051-KJM-DB Document 33 Filed 08/02/21 Page 2 of 2


 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1. Defendants’ motion to modify the DSO (ECF No. 32) is granted;
 3             2. Defendants have until October 1, 2021 to take plaintiff’s deposition;
 4             3. The deadline for filing dispositive motions is continued to December 24, 2021; and

 5             4. In all other respects, the court’s March 25, 2021 DSO (ECF No. 22) remains the same.
 6   Dated: August 2, 2021
                                                              /s/DEBORAH BARNES
 7                                                            UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14   DB:12
     DB:1Orders/Prisoner/Civil.Rights/hous1051.DSO.depo
15

16

17

18

19

20
21

22

23
24

25

26

27

28
                                                          2
